Martin, J.
The plaintiff is appellant from a judgment of non-suit, in favor of one of the defendants. She sued them as partners on a note evidently made by one of them only, but alleged by the appellee to have been altered, so as to make it appear to be the note of both. The judge a quo was of that opinion, and declined giving judgment against the appellee. The appellant contends that although the note, such as it is, on its confection did not bind the firm, its liability is shown by the evidence, that the money, which the defendant who was condemned, obtained from her for the note, was disbursed for the benefit of the firm. The first judge believed that this was not sufficiently proved. Our attention to this part of the case has left us under the impression that justice requires that the case should be remanded for a farther examination of this matter, and even the admission of new evidence, if either party has any which he thinks available.
It is, therefore, ordered and decreed, that the judgment be annulled, and the case remanded for a new trial; the appellee paying the costs of the appeal.